Name: Commission Regulation (EEC) No 672/91 of 20 March 1991 on the sale by the procedure laid down in Regulation (EEC) No 2539/84 of boneless beef held by certain intervention agencies and intended for export, amending Regulation (EEC) No 569/88 and repealing Regulation (EEC) No 148/91
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 21 . 3 . 91No L 75/20 Official Journal of the European Communities COMMISSION REGULATION (EEC) No 672/91 of 20 March 1991 on the sale by the procedure laid down in Regulation (EEC) No 2539/84 of boneless beef held by certain intervention agencies and intended for export, amending Regulation (EEC) No 569/88 and repealing Regulation (EEC) No 148/91 THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 805/68 of 27 June 1968 on the common organization of the market in beef and veal ('), as last amended by Regulation (EEC) No 3577/90 (2), and in particular Article 7 (3) thereof, Whereas Commission Regulation (EEC) No 2539/84 of 5 September 1984 laying down detailed rules for certain sales of frozen beef held by the intervention agencies (3), as amended by Regulation (EEC) No 1809/87 (4), has provided for the possibility of applying a two-stage proce ­ dure when selling beef from intervention stocks ; Whereas it is appropriate to specify that, in view of the prices which have been fixed in the context of this sale in order to permit the disposal of certain cuts, exports of such cuts should , not be eligible for the refunds periodi ­ cally fixed in the beef and veal sector ; Whereas products held by intervention agencies and intended for export are subject to the provisions of Commission Regulation (EEC) No 569/88 (8), as last amended by Regulation (EEC) No 582/91 (9) ; whereas the Annex to the said Regulation should be modified ; Whereas Commission Regulation (EEC) No 148/91 (10) should be repealed ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Beef and Veal , HAS ADOPTED THIS REGULATION : Article 1 Whereas Commission Regulation (EEC) No 2824/85 of 9 October 1985 laying down detailed rules for the sale of frozen boned beef from intervention stocks for export, either in the same state or after cutting and/or repack ­ ing ^ has provided for repackaging under certain condi ­ tions ; Whereas certain intervention agencies hold large stocks of boneless intervention meat ; whereas an extension of the period of storage for the meat bought in should be avoided on account of the ensuing high costs ; whereas as there are outlets in certain third countries for the products concerned, part of that meat should be put up for sale in accordance with Regulations (EEC) No 2539/84 and (EEC) No 2824/85 ; Whereas it is necessary to lay down a time limit for export of the said meat ; whereas this time limit should be fixed by taking into account Article 5 (b) of Commission Regulation (EEC) No 2377/80 of 4 September 1980 on special detailed rules for the application of the system of import and export licences in the beef and veal sector (6), as last amended by Regulation (EEC) No 625/91 Q ; Whereas in order to ensure that beef sold is exported, lodging of security, as specified in Article 5 (a) of Regula ­ tion (EEC) No 2539/84, should be required ; 1 . A sale shall be organized of approximately :  5 000 tonnes of boneless beef held by the Irish inter ­ vention agency and bought in before 1 January 1991 ;  3 000 tonnes of boneless beef held by the intervention agency of the United Kingdom and bought in between 15 June 1990 and 1 January 1991 ;  2 000 tonnes of boneless beef held by the Italian intervention agency and bought in before 1 January 1991 ;  2 000 tonnes of boneless beef held by the Danish intervention agency and bought in before 1 January 1991 . 2 . This meat shall be for export. 3 . Subject to the provisions of this Regulation, the sale shall take place in accordance with the provisions of Regulation (EEC) No 2539/84 and (EEC) No 2824/85. The provisions of Commission Regulation (EEC) No 985/81 (") shall not apply to this sale .(') OJ No L 148, 28 . 6 . 1968 , p. 24. O OJ No L 353, 17 . 12. 1990, p. 23 . (3) OJ No L 238 , 6 . 9 . 1984, p. 13 . (4) OJ No L 170, 30 . 6 . 1987, p. 23. 0 OJ No L 268, 10 . 10 . 1985, p . 14 . (6) OJ No L 241 , 13 . 9 . 1980, p. 5 . 7 OJ No L 68 , 15 . 3 . 1991 , p . 29 . (8) OJ No L 55, 1 . 3 . 1988 , p . 1 . (9) OJ No L 65, 12. 3 . 1991 , p. 27. O OJ No L 17, 23 . 1 . 1991 , p . 11 . (") OJ No L 99, 10 . 4. 1981 , p . 38 . 21 . 3 . 91 Official Journal of the European Communities No L 75/21 Article 4 In respect of meat referred to under (b) in Annex I and sold under this Regulation no export refund shall be granted. Article 5 In part I of the Annex to Regulation (EEC) No 569/88 , 'Products to be exported in the same state as that in which they were when removed from intervention stock', the following item and footnote are added : '81 . Commission Regulation No 672/91 of 20 March 1991 on the sale by the procedure laid down in Regulation (EEC) No 2539/84 of boneless beef held by certain intervention agencies and intended for export (81). 4. The qualities and the minimum prices referred to in Article 3 ( 1 ) of Regulation (EEC) No 2539/84 are given in Annex I hereto. 5 . Only those tenders shall be taken into consideration which reach the intervention agencies concerned not later than 12 noon on 27 March 1991 . 6. Particulars of the qualities and the places where the products are stored may be obtained by interested parties at the addresses given in Annex II. Article 2 The products referred to in Article 1 must be exported within five months from the date of conclusion of the contract of sale. Article 3 1 . The security provided for in Article 5 ( 1 ) of Regula ­ tion (EEC) No 2539/84 shall be ECU 30 per 100 kilo ­ grams. 2. The security provided for in Article 5 (2) (a) of Regu ­ lation (EEC) No 2539/84 shall be ECU 450 per 100 kilo ­ grams of boneless beef. (8I ) OJ No L 75, 21 . 3 . 1991 , p. 20 .' Article 6 Regulation (EEC) No 148/91 is hereby repealed. Article 7 This Regulation shall enter into force on 26 March 1991 . This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 20 March 1991 . For the Commission Ray MAC SHARRY Member of the Commission No L 75/22 Official Journal of the European Communities 21 . 3 . 91 ANEXO I  BILAG I  ANHANG I  Ã APAPTHMA I  ANNEX I  ANNEXE I  ALLEGATO I  BITLAGE I  ANEXO I Precio mÃ ­nimo expresado en ecus por tonelada (')  Mindstepriser i ECU/ton (')  Mindest ­ preise , ausgedrÃ ¼ckt in ECU/Tonne (')  Ã Ã »Ã ¬Ã Ã ¹Ã Ã Ã µÃ  Ã Ã ¹Ã ¼Ã ­Ã  ÃÃ Ã »Ã ®Ã Ã µÃ Ã  Ã µÃ ºÃ Ã Ã ±Ã ¶Ã Ã ¼Ã µÃ ½Ã µÃ  at Ecu Ã ±Ã ½Ã ¬ Ã Ã Ã ½Ã ¿ (')  Minimum prices expressed in ECU per tonne (')  Prix minimaux exprimÃ ©s en Ã ©cus par tonne (')  Prezzi minimi espressi in ecu per tonnellata ( l )  Minimumprijzen uitgedrukt in ecu per ton (')  PreÃ §o mÃ ­nimo expresso em ecus por tonelada (') 1 . IRELAND 2. UNITED KINGDOM a) Fillets Striploins Insides Outsides Knuckles Rumps Cube-rolls a) Fillets Striploins Topsides Silversides Thick flanks Rumps 6 850 3 150 2 450 2 450 2 450 2 450 4 250 600 1 100 1 100 500 6 850 3 150 2 450 2 450 2 450 2 450 1 100 1 100 1 100 500 500 600 1 100 b) Shins and shanks Clod and sticking Ponies b) Briskets Forequarters Shins/shanks Plates/Flanks Thin flanks Forequarter flanks Briskets Foreribs 3 . ITALIA 4. DANMARK a) MÃ ¸rbrad med bimÃ ¸rbrad 6 850 Filet med entrecote 3 150 og tyndsteg 2 450 InderlÃ ¥r med kappe 2 450 Tykstegsfilet med kappe 2 450 Klump med kappe 2 450 YderlÃ ¥r med lÃ ¥rtunge 2 450 b) Bryst og slag 500 Ãvrigt kÃ ¸d af forfjerdinger 1 100 a) Filetto Roastbeef Scamone Fesa esterna Fesa interna Noce Girello b) Garretto/pesce Collo/sottospalla Spalle/garretto Pancia 6 850 3 150 2 450 2 450 2 450 2 450 2 450 700 1 000 700 500 700 1 000 1 000 Petto Sottospalla Collo (') Estos precios se entenderÃ ¡n netos con arreglo a lo dispuesto en el apartado 1 del artÃ ­culo 17 del Reglamento (CEE) n ° 2173/79 . (*) Disse priser gÃ ¦lder netto i overensstemmelse med bestemmelserne i artikel 17, stk. 1 , i forordning (EÃF) nr. 2173/79. (') Diese Preise gelten netto gemÃ ¤Ã  den Vorschriften von Artikel 17 Absatz 1 der Verordnung (EWG) Nr. 2173/79 . f) Ã Ã ¹ Ã Ã ¹Ã ¼Ã ­Ã  Ã ±Ã Ã Ã ­Ã  Ã µÃ Ã ±Ã Ã ¼Ã Ã ¶Ã ¿Ã ½Ã Ã ±Ã ¹ Ã µÃÃ ¯ Ã Ã ¿Ã Ã ºÃ ±Ã ¸Ã ±Ã Ã ¿Ã  Ã ²Ã ¬Ã Ã ¿Ã Ã  Ã Ã Ã ¼Ã Ã Ã ½Ã ± Ã ¼Ã µ Ã Ã ¹Ã  Ã ´Ã ¹Ã ±Ã Ã ¬Ã ¾Ã µÃ ¹Ã  Ã Ã ¿Ã Ã ¬Ã 9Ã Ã ¿Ã 17 ÃÃ ±Ã Ã ¬Ã ³Ã Ã ±Ã Ã ¿Ã  1 Ã Ã ¿Ã Ã ºÃ ±Ã ½Ã ¿Ã ½Ã ¹Ã Ã ¼Ã ¿Ã  (Ã Ã Ã ) Ã ±Ã Ã ¹Ã ¸. 2173/79. (') These prices shall apply to net weight in accordance with the provisions of Article 17 ( 1 ) of Regulation (EEC) No 2173/79. (') Ces prix s entendent poids net conformÃ ©ment aux dispositions de l'article 17 paragraphe 1 du rÃ ¨glement (CEE) n" 2173/79 . (') Il prezzo si intende peso netto in conformitÃ del disposto dell articolo 17, paragrafo 1 del regolamento (CEE) n . 2173/79 . (^ Deze prijzen gelden netto, overeenkomstig de bepalingen van artikel 17, lid 1 , van Verordening (EEG) nr. 2173/79 . (') Estes preÃ §os aplicam-se a peso liquido, conforme o disposto no n? 1 do artigo 17? do Regulamento (CEE) n? 2173/79. 21 . 3 . 91 Official Journal of the European Communities No L 75/23 ANEXO II  BILAG II  ANHANG II  Ã APAPTHMA II  ANNEX II  ANNEXE II ALLEGATO II  BIJLAGE II  ANEXO II Direcciones de los organismos de intervenciÃ ³n  Interventionsorganernes adresser  Anschriften der Interventionsstellen  Ã Ã ¹Ã µÃ Ã ¸Ã Ã ½Ã Ã µÃ ¹&lt;; Ã Ã Ã ½ Ã ¿Ã Ã ³Ã ±Ã ½Ã ¹Ã Ã ¼Ã Ã ½ napE(i6Ã ¡o £Ct)q  Addresses of the intervention agencies  Adresses des organismes d'intervention  Indirizzi degli organismi d'intervento  Adressen van de interventiebureaus  EndereÃ §os dos organismos de intervenÃ §Ã £o IRELAND : Department of Agriculture and Food Agriculture House Kildare Street Dublin 2 Tel . (01)78 90 11 , ext 22 78 Telex 4280 and 5118 UNITED KINGDOM : Intervention Board for Agricultural Produce Fountain House 2 Queens Walk Reading RG1 7QW Berkshire Tel . (0734) 58 36 26 Telex 848 302 ITALIA : Azienda di Stato per gli interventi nel mercato agricolo (AIMA) via Palestra 81 , Roma Tel . 495 72 83  495 92 61 Telex 613003 DANMARK : Direktoratet for Markedsordningerne EF-Direktoratet Frederiksborggade 1 8 DK- 1360 KÃ ¸benhavn K (tlf. (33) 92 70 00, telex 15127 DK)